Exhibit 99.1 Allscripts Consolidation Workbook Non-GAAP Presentation and FAQ July 6, 2016 Contact Information: Seth R. Frank, Vice President Investor Relations seth.frank@allscripts.com +1 (312) 506-1213 DISCLAIMER This following disclosures contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, without limitation, statements regarding Allscripts Healthcare Solutions, Inc.’s (the “Company’s”) financial estimates.
